FILEI

 

APR 1 5 2019
IN THE UNITED STATES DISTRICT COURT C.er_k, g 5 Dismc, Coun
FOR THE DISTRICT OF MONTANA D's"'°,§f,?i'n;":"‘a"a
BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 18-163-BLG-SPW
Plaintiff,
vs.
ORDER GRANTING MOTION
SCOTT TYLER WINCHELL, FOR EXTENSION OF TIME TO
FILE RESPONSE
Defendant.

 

 

Upon the United States’ Unopposed Motion for EXtension of Time to File
Response (Doc. 32), and good cause appearing in support thereof,

IT IS HEREBY GRDERED that the United States’ Motion for EXtensiOn of
Tirne is GRANTED.

The United States shall file its response to Defendant’s Motion to Suppress
and Defendant’s Motion in Lirnine by April 22, 2019.

\~//A/
Dated this /5/ day of April, 2019.

A@M/ /?)MZ&;<_,

"sUsAN P. WATTERS
United States District Court Judge

1

